By the Court.
The only question is, whether there is any difference between a declaration in ejectment and a declaration in any other case. In respect to amendments, there are cases in the English books that countenance the distinction urged by the counsel for the defendant, grounded on the idea that a declaration in ejectment, being an original proceeding, is in the nature of process, and having nothing to amend by, therefore not amendable; but we think that the fictitious nature of the action so far as it respects the [*] pleadings, the reason of the thing, the modern practice and liberal policy of courts of law, especially in our own State, is against the distinction; let the declaration therefore be amended, on payment of costs.
Rule allowed unanimously.
Cited in Den, Williamson v. Snowhill, 1 Gr. 23.